per curiam:
Una vez más nos vemos obligados a suspender a un abogado por incumplimiento con las órdenes emi-tidas por este Tribunal.
[ — i
En el 2011, el Sr. Manuel O’Farrill García (quejoso) pre-sentó la Queja Núm. AB-2011-0080 (Queja) en contra del Ledo. Américo Martínez Romero. En la misma alegó que la comunidad hereditaria a la cual pertenece contrató al abo-gado para que llevara a cabo unas gestiones que este aún no había culminado. El 21 de diciembre de 2012, la Oficina del Procurador General presentó ante este Foro un In-forme en el que recomendó el archivo de la Queja y sugirió que procediéramos a ordenar al licenciado Martínez Romero la devolución del dinero que percibió por los trabajos no realizados. El 7 de febrero de 2013, el quejoso nos in-formó que el licenciado Martínez Romero le entregó los ex-pedientes que pertenecían a la comunidad hereditaria, pero que no entregó el dinero adeudado. El 26 de abril de 2013, luego de examinar la totalidad del expediente que obra ante nuestra consideración, decidimos ordenar el ar-chivo de la Queja y apercibimos al licenciado Martínez Romero que nuestra determinación estaba condicionada a que devolviera el dinero a la parte quejosa.
Por hechos no relacionados con la queja que ahora exa-minamos, el 10 de mayo de 2013 suspendimos al licenciado Martínez Romero del ejercicio de la abogacía y la notaría, y le advertimos que debía devolver a todos sus clientes, den-tro del término de 30 días, los honorarios percibidos por trabajos no realizados. El 25 de septiembre de 2013, el li-cenciado solicitó reinstalación al ejercicio de la abogacía y la notaría. Dos semanas después, ordenamos su reinstala-ción exclusivamente a la práctica de la abogacía y le adver-timos que se reactivarían inmediatamente todas las quejas y querellas que estaban pendientes de resolución.
*959El 24 de octubre de 2013, el quejoso informó que el li-cenciado Martínez Romero aún no se había comunicado con relación al dinero que adeudaba a la comunidad hereditaria. Por esta razón, mediante Resolución de 24 de enero de 2014 concedimos al licenciado Martínez Romero un “término final e improrrogable de veinte (20) días” para cumplir “con lo dispuesto en nuestra Resolución de 26 de abril de 2013”. (Énfasis en el original). Vencido el término, el 31 de marzo de 2014 el quejoso reiteró el incumplimiento del letrado. Aunque indicamos que el término concedido era final e improrrogable, el 6 de febrero de 2015, otorga-mos al licenciado Martínez Romero otra oportunidad para que devolviese el dinero a la parte quejosa —esta vez den-tro del término de 10 días— y le apercibimos que su incum-plimiento con lo ordenado podría conllevar la suspensión inmediata del ejercicio de la profesión legal. A pesar de haberle notificado personalmente nuestra resolución, al día de hoy el licenciado no ha contestado.
h-H
El Tribunal Supremo de Puerto Rico tiene el poder in-herente de regular la profesión legal y, como tal, nos co-rresponde asegurar que los miembros admitidos a la prác-tica de la abogacía y la notaría ejerzan sus funciones responsable, competente y diligentemente.!1) Con el propó-sito de mantener la excelencia de la clase togada, repetida-mente hemos enfatizado la obligación que tienen los abo-gados de cumplir fiel y cabalmente con todos los cánones de ética que rigen nuestra profesión.!2) Entre las disposiciones de mayor envergadura en nuestro ordenamiento jurídico se encuentra el Canon 9 del Código de Ética Profesional, 4 LPRAAp. IX, que le impone al abogado el deber de “obser-*960var para con los tribunales una conducta que se caracterice por el mayor respeto”. La desatención de las órdenes y los requerimientos judiciales constituye un serio agravio a la autoridad de los tribunales, lo que representa una infrac-ción al referido canon.(3) Por tal motivo, hemos decidido que procederá la suspensión inmediata e indefinida del ejercicio de la abogacía y la notaría de aquellos miembros que no atiendan con diligencia nuestros requerimientos, así como los emitidos por la Oficina de Inspección de Nota-rías (ODIN) y la Oficina del Procurador General.!4)
III
Desde el 2013, en cuatro ocasiones ordenamos al licen-ciado Martínez Romero la devolución de los honorarios que percibió por trabajos no realizados. A pesar de las múlti-ples oportunidades que le concedimos, no tenemos constan-cia de que el abogado haya cumplido con nuestro requerimiento. Según consta en el expediente del licen-ciado, la última comunicación que recibimos del quejoso —con fecha de 31 de marzo de 2014— tuvo el propósito de informar que el letrado aún no había entregado la suma adeudada a la comunidad hereditaria. Al día de hoy el li-cenciado Martínez Romero no ha comparecido para infor-mar lo contrario. Por tales razones, nos vemos obligados a decretar su suspensión del ejercicio de la abogacía de forma inmediata e indefinida.
IV
Por los fundamentos antes expuestos, se ordena la sus-pensión inmediata e indefinida del Ledo. Américo Martínez Romero de la práctica de la abogacía. El licenciado Martí-*961nez Romero deberá notificar a sus clientes que, por motivo de su suspensión, no podrá continuar proveyéndoles consul-taría ni representación legal y les devolverá los expedientes de cualquier caso ya atendido o pendiente de resolución y los honorarios que haya percibido por trabajos no realizados. De igual manera, tendrá la responsabilidad de informar su suspensión a cualquier foro judicial o adminis-trativo en el que tenga algún caso pendiente y mantenernos informados de cualquier cambio en su dirección, teléfono y correo electrónico. Deberá acreditar y certificar ante este Tribunal el cumplimiento con todo lo anterior dentro del término de 30 días contado a partir de la notificación de la presente Opinión “Per Curiam” y Sentencia.

Se dictará sentencia de conformidad.


(1) In re Vera Vélez, 192 DPR 216 (2015).


(2) In re Sosa Suárez, 191 DPR 261 (2014).


(3) In re Bryan Picó, 192 DPR 246 (2015); In re Pérez Román, 191 DPR 186 (2014); In re Martínez Romero, 188 DPR 511 (2013).


(4) In re Martínez Romero, supra, pág. 515.